Citation Nr: 0904363	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-12 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
right ear hearing loss.  

2.  Entitlement to service connection for right ear hearing 
loss.  

3.  Entitlement to service connection for migraine headaches. 

4.  Entitlement to service connection for ventricular 
tachycardia.

5.  Entitlement to service connection for residuals of a 
pituitary tumor, acromegaly, (claimed as residuals of a brain 
tumor).  

6.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss. 

7.  Entitlement to an increased evaluation for tinnitus, 
currently rated as 10 percent disabling.  

8.  Entitlement to an increased evaluation for left shoulder 
bursitis, currently rated as 10 percent disabling.  

9.  Entitlement to an increased evaluation for right shoulder 
bursitis, currently evaluated as 20 percent disabling.  

10.  Entitlement to an increased evaluation for lumbosacral 
strain with herniated nucleus pulposus, currently rated as 20 
percent disabling.  

11.  Entitlement to a total disability evaluation due to 
individual unemployability as a result of service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1972 to February 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating determination of 
the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO).  

The issues of entitlement to service connection for migraine 
headaches, ventricular tachycardia, residuals of a pituitary 
tumor, acromegaly, (claimed as residuals of a brain tumor), 
and right ear hearing loss, as well as the issues of 
increased evaluations for left ear hearing loss, left and 
right shoulder bursitis, and lumbosacral strain with 
herniated nucleus pulposus, in addition to the issue of a 
TDIU are remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  

In a March 2008 letter. the veteran's representative appeared 
to raise the issues of entitlement to increased evaluations 
for a left knee disorder and post-traumatic stress disorder.  
As these issues are not currently before the Board, they are 
referred to the RO/AMC for appropriate action.  


FINDINGS OF FACT

1.  The RO denied service connection for right ear hearing 
loss in September 2002.  The veteran was notified of this 
decision in October 2002 and did not perfect his appeal.  
Thus, the decision became final.

2.  Evidence received since the denial of service connection 
for right ear hearing loss in September 2002 raises a 
reasonable possibility of substantiating the claim.

3.  The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus, whether it 
is perceived in one ear or both ears; factors warranting 
extraschedular consideration are not shown.


CONCLUSIONS OF LAW

1. The September 2002 rating decision denying service 
connection for right ear hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2. Evidence received since the September 2002 rating 
determination is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  The veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.87, Diagnostic Code 
(Code) 6260 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.87, Code 6260 
(2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R.§ 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

As to the issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for right ear hearing loss, the Board notes that 
the VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the veteran in 
substantiating the element of his claim decided in this 
appeal.


Right Ear Hearing Loss

Final VA decisions will be reopened if new and material 
evidence is received.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The RO denied service connection for right ear hearing loss 
in September 2002.  The veteran was notified of this decision 
in October 2002.  The veteran filed a notice of disagreement 
with the September 2002 rating determination, but withdrew 
his appeal following the RO's grant of service connection for 
left ear hearing loss in March 2004.  Thus, the decision 
became final.  

In denying service connection for right ear hearing loss, the 
RO indicated that the veteran's recent July 2002 VA 
examination had exhibited normal hearing for VA rating 
purposes.  Hearing was also noted to be within normal limits 
at the time of an August 2003 VA examination conducted prior 
to the veteran's March 2004 withdrawal of the issue.  

Evidence received subsequent to the September 2002 rating 
determination includes a March 2007 report from the veteran's 
private physician W. Krauss, M.D., indicating that the 
veteran had right ear hearing loss which was likely related 
to his period of service.  The results of a private 
audiological evaluation submitted with his report appear to 
reveal that the veteran now meets the criteria for right ear 
hearing loss as defined for VA purposes.  

The previous denial was based on the absence of a right ear 
hearing loss as defined for VA rating purposes.  The newly 
added evidence appears to demonstrate a current right ear 
hearing loss as defined for VA purposes, and a statement from 
the veteran's private physician relating his current right 
ear hearing loss to his period of service.  

This evidence relates to previously unestablished elements of 
the claim-a current disability and a link between the current 
disability and service.  38 C.F.R. § 3.156(a).  Therefore, 
the veteran's claim for service connection for right ear 
hearing loss is reopened.  




Tinnitus

This case deals with the issue of whether VA regulations 
allow for the assignment of separate disability ratings for 
tinnitus.  The pertinent facts in this case are not in 
dispute; application of pertinent provisions of the law and 
regulations will determine the outcome.  The Board finds that 
no amount of additional evidentiary development would change 
the outcome of this case, and therefore the provisions of the 
VCAA are not applicable.

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent 
tinnitus warrants a maximum 10 percent rating.

The Board has considered the veteran's contentions regarding 
the severity of his tinnitus.  Regardless, however, a maximum 
10 percent rating is warranted under Diagnostic Code 6260.  
No higher rating is available in the Rating Schedule for 
tinnitus.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit held that 38 C.F.R. § 4.25(b) and 
Diagnostic Code 6260 limit a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available. 38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher disability rating, 
including separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994) (holding that when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits must be denied because of the absence of legal 
merit).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). In particular, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, there has been no showing that the veteran's 
service-connected tinnitus has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disability. 

The evidence does not demonstrate that his daily life was 
impacted in a way to warrant extraschedular evaluation as a 
result of his tinnitus.  See Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  The evidence does not reflect that the 
veteran's tinnitus, by itself, affects his daily life in an 
unusual or exceptional way.  Therefore, the Board finds that 
the requirements for an extraschedular evaluation for the 
veteran's service-connected tinnitus under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

New and material evidence having been received; the claim for 
service connection for right ear hearing loss is reopened.

An evaluation in excess of 10 percent for tinnitus is denied.  


REMAND

Based upon the reopening of the claim of service connection 
for right ear hearing loss, the veteran should be afforded a 
VA examination to determine the nature and etiology of any 
current right ear hearing loss and its relationship, if any, 
to the veteran's period of service.  The Board notes that 
while the veteran's private physician has indicated that the 
veteran's current right ear hearing loss is related to 
service and has provided an audiological evaluation appearing 
to demonstrate a hearing loss as defined for VA rating 
purposes, it does not appear that the veteran's private 
physician had the benefit of the entire claims folder when 
rendering his opinion.  The Board is also not able to 
determine if the audiological evaluation was conducted in 
compliance with VA testing standards.  Therefore, a VA 
audiological evaluation is warranted.  

As it relates to the issue of an increased evaluation for 
left ear hearing loss, the Board notes that based upon the 
March 2007 letter from Dr. Krauss, the veteran's left ear 
hearing loss appears to have worsened.  VA is obliged to 
afford a veteran a contemporaneous examination where there is 
evidence of an increase in the severity of the disability. 
VAOPGCPREC 11-95 (1995).  As such, an additional VA 
examination to determine the extent of any current left ear 
hearing loss is warranted.

As it relates to the issues of service connection for 
migraine headaches and ventricular tachycardia, the Board 
notes that the veteran has not been afforded VA examinations 
with regard to these two issues during the course of this 
appeal.  The Board further observes that in a January 2007 
letter, the veteran's private physician, L. Tsarouhas, M.D., 
indicated that it was his belief that the veteran's migraines 
were a direct result of his brain adapting to his PTSD.  The 
Board further observes that in the January 2007 letter, Dr. 
Tsarouhas also stated that the veteran was subject to 
paroxysmal tachycardia when stressed as a result of his PTSD.  
As it relates to both issues, the Board notes that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310 (2008) and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  Based upon the above, VA 
examinations are warranted.  

With regard to the issue of an increased evaluation for 
lumbosacral strain with herniated nucleus pulposus, the Board 
notes that in an August 2008 letter, Dr. Tsarouhas indicated 
that the veteran had significant degenerative arthritis of 
the spine which was now causing significant impairment and a 
reduction of more than 50 percent of his activities of daily 
living.  Based upon the recently received information, the 
veteran should be afforded an additional VA examination to 
determine the current severity of his lumbosacral strain with 
herniated nucleus pulposus.  

As it relates to the issues of increased evaluations for 
bursitis of the left and right shoulders, the Board notes 
that the most recent VA examination afforded the veteran as 
it relates to these disorders occurred in May 2005.  In his 
January 2007 letter, Dr. Tsarouhaus indicated that the 
veteran's shoulder bursitis caused aches and pain and that 
his overall impairment had increased in severity.  As such, 
an additional VA examination is warranted to determine the 
current severity of the veteran's bilateral shoulder 
bursitis.  

As it relates to the issue of service connection for 
residuals of a pituitary tumor, acromegaly, (claimed as 
residuals of a brain tumor), the Board notes that the veteran 
has not been afforded a VA examination during the course of 
this appeal.  The Board observes that the veteran has 
submitted medical literature noting that the onset of such 
tumors may go undetected for many years.  The Board further 
observes that the medical evidence submitted by the veteran 
creates the possibility that the claimed tumor may have had 
its onset in service.  Based upon the information supplied by 
the veteran and the absence of a VA examination being 
conducted throughout the course of the appeal, a VA 
examination is warranted.  

In addition, the Board notes that the collective notices of 
the RO in the record fail to meet the specific notice 
requirements applicable to claims for increased ratings 
discussed by the Court in a recent decision, Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), particularly (1) and (2) 
described below.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

To ensure that all due process requirements are met, the 
AMC/RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal.  The AMC/RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The AMC/RO should also ensure that its notice to the veteran 
meets the notice requirements of Vazquez-Flores-particularly 
that specified in (1) and (2) above.

After providing the appropriate notice, the AMC/RO should 
attempt to obtain any additional evidence for which the 
veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the veteran and his 
representative requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claims remaining on 
appeal, that is not currently of record.  
The RO/AMC should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.

The AMC/RO should ensure that its letter 
meets the requirements of Vazquez-Flores, 
cited to above (as appropriate).  In 
particular, the AMC/RO must provide at 
least general notice of all possible 
diagnostic codes under which the 
veteran's disability may be rated.  The 
notice should also explain that, if the 
diagnostic code(s) under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability, and the 
effect that worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result).  Such notice must also provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation.

The AMC/RO's letter should clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claims within the one-year 
period).

2.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of any current ventricular tachycardia.  
The claims folder should be made 
available to the examining physician for 
review.

The examiner should answer the following 
questions:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current ventricular tachycardia, 
if found, is related to the veteran's 
period of active service?  If not, is it 
at least as likely as not that the 
veteran's service-connected PTSD, caused 
or aggravated (permanently worsened) any 
current ventricular tachycardia?  The 
examiner should provide rationales for 
these opinions.

3.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of any current migraine headaches.  The 
claims folder should be made available to 
the examining physician for review.

The examiner should answer the following 
questions: Is it at least as likely as 
not (50 percent probability or greater) 
that any current migraine headaches, if 
found, are related to the veteran's 
period of active service?  If not, is it 
at least as likely as not that the 
veteran's service-connected PTSD caused 
or aggravated (permanently worsened) any 
current migraine headaches?  The examiner 
should provide rationales for these 
opinions.

4.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of any current residuals of a pituitary 
tumor, acromegaly, (claimed as residuals 
of a brain tumor).  The claims folder 
should be made available to the examining 
physician for review.

The examiner should answer the following 
questions:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current residuals of a pituitary 
tumor, acromegaly, (claimed as residuals 
of a brain tumor), if found, are related 
to the veteran's period of active 
service?  The examiner should provide 
rationale for this opinion.

5.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of any current right ear hearing loss and 
the severity of any current left ear 
hearing loss.  The claims folder should 
be made available to the examining 
physician for review.  All indicated 
tests and studies should be performed and 
all findings should be reported in 
detail.  As it relates to the issue of 
service connection for right ear hearing 
loss, the examiner should answer the 
following question:  Is it at least as 
likely as not (50 percent probability or 
greater) that any right ear hearing loss, 
if found, is related to the veteran's 
period of active service?  The examiner 
should provide rationale for this 
opinion.

As it relates to the left ear hearing 
loss, the examiner should report all 
findings in detail 

6.  The veteran should be scheduled for a 
VA orthopedic examination of his low back 
and right and left shoulders to determine 
the severity of his service-connected 
lumbosacral strain with herniated nucleus 
pulposus and right and left shoulder 
bursitis.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
examiner should also determine whether 
the disabilities are manifested by flare 
ups, weakened movement, excess 
fatigability, incoordination, or pain.  
Such inquiry should not be limited to 
muscles or nerves.  These determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to flare ups, weakened movement, 
excess fatigability, incoordination, or 
pain.

7.  Once the above actions have been 
completed, the issues on appeal should be 
re-adjudicated. If any of the benefits 
sought on appeal remain denied, the 
appellant should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
November 2006 SSOC.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


